DETAILED ACTION
 	Claims 1-14 and 30-32 have been cancelled and claims 15-29 and 33-37 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Election/Restrictions
Applicant’s election without traverse of species II, Figures 3-5 in the reply filed on 10/4/2022 is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/16/2021 and 11/4/2021 were filed prior to the mailing date of the mailing of this action.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings were received on 3/11/2020.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 27 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 27 recites the limitation "the threaded interface".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 16, 18, 19, 23-26, 28, 29, 33-35 and 37 are rejected under 35 U.S.C. 102a1 as being anticipated by Dieter (US 1125979).
Regarding claim 15, Dieter discloses a marine vessel (“torpedo”, page 1, lines 9-14) comprising: a tank (the tank D, from wall a to m) having a wall (n) that separates an interior of the tank from an exterior (the external surface of hull A) of the vessel, the wall defined by a portion (the left most portion of hull A in Fig. 1 which abuts with wall n) of a hull (A) of the vessel; and 
a vent assembly (4-7,G,q) coupled to the wall for fluidly coupling the interior of the tank to the exterior of the vessel, the vent assembly comprising: 
a vent panel (in Fig. 2, the upper collar surrounding plug “q”) having a first surface coplanar (the top surface of the collar which abuts the inner surface of the tank wall n, is considered as being coplanar considering the plane being the page of the figure extending vertically and horizontally) with an exterior surface (the exterior surface of n) of the vessel and a second surface (the middle external flange of the collar, above letter “w” or located in-line with the inner connecting threads of “q”) opposite the first surface and which is positioned in the interior of the tank, the vent panel defining a vent passage (the opening within “w”); and 
a valve barrier (G,t) positioned below the first surface and movable between a closed position in which the valve barrier blocks the vent passage and an open position in which the valve barrier is spaced apart from the vent passage, wherein the valve barrier is movably coupled to the vent panel via a valve mount (u) that maintains the valve barrier below the first surface irrespective of whether the valve barrier is in the closed position or the open position.
  
 	Regarding claim 16, Dieter discloses the portion of the hull that defines the wall of the tank is a weather deck of the vessel (this portion is considered a weather deck in the broadest reasonable interpretation in that it is an external surface that can receive exposure to weather).  

 	Regarding claim 18, Dieter discloses the mount is a tube (“u” is hollow and cylindrical and therefore considered as a tube) fixed to an underside of the weather deck of the vessel and the valve barrier is a body (t) received within the tube and movably coupled to the tube to translate along a length of the tube for moving the valve barrier between the first and second positions (page 2, lines 48-70).  

 	Regarding claim 19, Dieter discloses the tube comprises one or more transverse passages (“v”, page 2, line 60) proximate the underside of the weather deck.  
 
 	Regarding claim 23, Dieter discloses a valve assembly (4-7,G,q) comprising: 
 	a panel (q) having a first side (the uppermost side) and a second side (the bottom half of “q” which includes surface “w”) opposite the first side, the panel defining a vent passage (the smallest inner through-hole within “q” and that intersect with “w”) that provides the first side of the panel in fluid communication with the second side of the panel; 
 	a valve barrier (G,t) movably coupled, via a mount (u), to the second side of the panel such that the valve barrier is movable between a first position in which the valve barrier substantially blocks the vent passage and a second position in which the valve barrier is spaced apart from the vent passage, the valve barrier remaining below the first side of the panel irrespective of whether the valve barrier is in the first position or the second position; and 
 	a valve seal (“w” is fixed to the panel and therefore considered as being coupled to the second side of the panel) coupled to the second side of the panel, wherein the valve seal comprises a ridge (“w” protrudes from the bore surrounding the upper area of “G” and therefore considered as a ridge) fixed to the second side of the panel or a first side of the valve barrier facing the panel, wherein the ridge is positioned to surround the vent passage (as shown in Figure 2), and wherein the ridge is arranged to contact a gasket (the flat gasket at the top of “G”) coupled to the other one of the panel and the valve barrier when the valve barrier is in the first position.  

 	Regarding claim 24, Dieter discloses the mount comprises a tube (“u” is hollow and therefore considered as a tube) fixed to the second side of the panel, wherein the tube defines a longitudinal passage (the opening within “u” surrounding “t”) along a length of the tube and one or more transverse passages (“v”) through a thickness of the tube that fluidly connect an outside of the tube to the longitudinal passage, and wherein the valve barrier is configured to translate along the length of the tube to move between the first position and the second position.  
 	
 	Regarding claim 25, Dieter discloses the tube is a cylindrical tube (since it follows the circumference of t), and wherein the valve barrier comprises a cylindrical body (t) received in the tube and configured to move along the length of the tube.
  
 	Regarding claim 26, Dieter discloses the cylindrical body is threadedly (at the internal threaded connection of t’) coupled to the tube.  

 	Regarding claim 28, Dieter discloses the valve barrier is rotatably coupled to the tube (during assembly of the barrier to the tube by using the threaded connection at the internal threaded connection of t’).

 	Regarding claim 29, Dieter discloses the one or more transverse passages (v) are adjacent to the second side of the vent panel (as shown in Figure 2).  
  
 	Regarding claim 33, Dieter discloses the vent panel has a substantially constant thickness (at the top most flange of q).  

 	Regarding claim 34, Dieter discloses a thickness (at the smallest through-hole of q) of the panel near the vent passage is different than a thickness (at the bottom most end of q) of the panel at a location away from the vent passage (as shown in Figure 2 the thicknesses are different).  

 	Regarding claim 35, Dieter discloses a thickness (at the smallest through-hole of q) of the panel near the vent passage is greater than a thickness (at the bottom most end of q)  of the panel at a location away from the vent passage.  

 	Regarding claim 37, Dieter discloses the mount (“u”) is fixed to the second side of the panel (as shown in Figure 2).

Allowable Subject Matter
Claims 17,20-22, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art discloses or renders as obvious “a valve seal coupled to an underside of the weather deck, wherein the valve seal comprises a ridge fixed to one of the underside of the weather deck or a first side of the valve barrier facing the weather deck, wherein the ridge is positioned to surround the vent passage, and wherein the ridge is arranged to contact a gasket coupled to the other one of the weather deck and the valve barrier” in combination with the rest of the limitations in claim 17.  
None of the prior art discloses or renders as obvious “ the body is a cylindrical body rotatably coupled to the tube such that rotation of the cylindrical body about a longitudinal axis of the tube causes the cylindrical body to move along the longitudinal axis of the tube to move the valve barrier between the first and second positions” in combination with the rest of the limitations in claim 20. Claims 21-22 depend from claim 20 and therefore require all of the limitations in claim 20 for patentability.
None of the prior art discloses or renders as obvious “the first side of the valve barrier includes a depression configured to receive a portion of the panel therein when the valve barrier is in the first position” in claim 36.

It is noted that the reference to Welle (US 1556270) is not seen as having a vent panel within an interior of the tank and that the reference to Welle also uses a sealing ring at 25 to maintain a seal with seat 10.

Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the prior art discloses or renders as obvious “one or more seals at one or more locations along the length of the tube that seal the threaded interface between the cylindrical body and the tube” in claim 27.  

  						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753